Citation Nr: 1525289	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-01 892	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1974 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a February 2009 decision, the Board denied the Veteran's claim of service connection for a lower back disorder, because the probative evidence of record failed to link the claimed disability to service.

2.  Evidence associated with the claims file since the Board's February 2009 denial, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished fact necessary to substantiate the previously denied claim for service connection for chronic lower back disorder or raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 2009 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a lower back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 1105 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

In a standard June 2012 letter, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen his previously denied claim.  The letter also advised the Veteran of the bases for the prior denial.  Moreover, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  Thus, VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records and a February 2008 VA examination.

The Board finds that a new VA examination is not necessary in order to decide the claim.  The duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has also been met.  38 U.S.C.A. § 5103A (West 2014).

II.  Analysis

A decision by the Board becomes final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 20.1105 (2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a lower back disorder was denied by the RO in a February 2003 rating decision.  The evidence of record at the time of the February 2003 decision consisted of service treatment records.  The Veteran appealed the decision to the Board.  By a February 2009 decision, the Board denied entitlement to service connection as the Veteran's lower back disorder had not been linked by competent evidence to his active duty service.  The evidence of record at the time of the February 2009 Board decision also included SSA records, private treatment records and a February 2008 VA examination report.  As Board decisions are final when issued, the February 2009 Board decision is final.

In November 2011, the Veteran submitted the instant request to reopen a claim of service connection for a lower back disorder.  

The evidence received since the February 2009 Board decision includes VA treatment records and private treatment records, as well as additional statement from the Veteran.  The evidence received is new because it was not previously considered by VA.

However, the evidence is not material as it does not suggest that the Veteran's lower back disorder is related to service, or is cumulative and duplicative of the evidence previously of record.  The VA treatment records and private treatment records show complaints of chronic lower back pain.  These records merely reiterate a previously established fact that the Veteran has a current disability.  They do not contain an opinion that the Veteran's lower back disorder is related to the Veteran's active duty service.

In addition, the Veteran's lay statements are redundant of previous statements of record.  He contends that his lower back disorder was incurred on active duty in 1974 primarily as a result of physical training, and that he has medical records showing lower back pain during his time in service.  These are the same contentions set forth in his prior claim from August 2002 and the resultant appeal to the Board.  The Board considered this theory at that time.  Moreover, the service records showed a May 1974 entry of a complaint of low back pain, which was also of record at the time of the last final denial.  Therefore, none of these new statements are material because they do not raise a reasonable possibility of substantiating the claim.
 
In view of the foregoing, the Board finds that the evidence received since the final Board denial of service connection for a lower back disorder does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and/or does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence under 38 C.F.R. § 3.156(a) has not been received, even with consideration of the low threshold set forth in Shade, and the claim of service connection for a lower back disorder is not reopened.

The Board notes that, although the RO reopened the claim and denied it on the merits, the new and material evidence requirement is jurisdictional in nature.  The United States Court of Appeals for the Federal Circuit held that "[w]hat the [RO] may have determined in this regard is irrelevant[,] . . . [because] the Board's jurisdiction [does not vary] according to how the [RO] ruled."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, that action was irrelevant to the Board's determination.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a lower back disorder, the appeal is denied. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


